Citation Nr: 1757668	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  10-05 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected myositis ossificans of the right anterior thigh muscle. 

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Coogan, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1975 to July 1986.
 
This matter concerning entitlement to an initial higher rating for the Veteran's service-connected myositis ossificans of the right anterior thigh muscle comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In this rating decision, the RO granted service connection for myositis ossificans of the right anterior thigh muscle, and assigned a 10 percent disability rating effective March 20, 2008.

As noted in the June 2011 remand, the Veteran has raised the issue of a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  

These issues were previously remanded by the Board in June 2011 for additional development.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran was afforded a VA examination for his myositis ossificans of the right anterior thigh muscle disability in February 2014, including a muscle injuries examination.  However, the VA examination was inadequate for several reasons.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (once the VA undertakes the effort to provide an examination, it must provide an adequate one). The examination failed to address whether the Veteran's right thigh muscle disability was slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.73, Diagnostic Code (DC) 5314 (2017).  In addition, the examiner noted that the Veteran was not having a flare-up during the examination, and said that she therefore could not determine additional functional loss related to flare-ups, repeated movement, pain, weakness, fatigability, or incoordination, without resorting to mere speculation.  But see, e.g., Sharp v. Shulkin, 29 Vet. App. 26 (2017) (VA examiners should provide an opinion as to additional functional loss during flare-ups of musculoskeletal disability, and should not simply state that they are unable to offer such an opinion without resorting to speculation, based on the fact the examination was not performed during a flare-up).  See also Jones v. Shinseki, 23 Vet. App. 382 (2010) (the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large, and not those of a particular examiner).

Further, the Veteran, through his representative, in an October 2017 IHP, asserts that his myositis ossificans of the right anterior thigh muscle disability has increased in severity.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) ;Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

In addition, all outstanding VA medical records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran another application form for a TDIU. 
The Veteran filled out a VA Form 21-8940 form in January 
2011, but should be given the opportunity to supplement 
the information there, to help support his claim for
unemployability.

2.  Obtain all outstanding, pertinent, VA medical records.  

3.  Request the Veteran identify and provide authorization for 
VA to obtain any outstanding private treatment records 
Pertinent to his myositis ossificans of the right anterior thigh 
muscle. Associate any records obtained with the claims file.

4.  Then, schedule the Veteran for a new VA examination 
with an appropriate examiner.  The claims file and a copy of
this Remand must be made available to and reviewed by the 
examiner in conjunction with the examination.  Any indicated 
tests, including x-rays, should be accomplished.  The examiner 
should provide the following requested information:

a) All pertinent symptomatology and findings must be reported in detail.  The examiner should identify all manifestations of the Veteran's service connected myositis ossificans of the right anterior thigh muscle.

b)  The examination should:
(i) Measure range of motion of the Veteran's right thigh in degrees of flexion and extension, and 
(ii) Measure any impairment of the right thigh with limitation of abduction or adduction, or limitation of rotation (where cannot toe-out more than 15 degrees), and
(iii) Report the Veteran's right anterior thigh muscle ranges of motion in passive motion, active motion, in weight-bearing, and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.

c) The examiner should:
(i) Note the point at which motion becomes painful, if any, on flexion and extension.  
(ii) Also, the extent of any incoordination, weakened movement and excess fatigability on use should be described, as well as flare-ups or when the right thigh is used repeatedly.  
(iii) To the extent possible, functional impairment due to incoordination, weakened movement and excess fatigability, as well as due to flare-ups or when the right anterior thigh muscle is used repeatedly, should be assessed in terms of additional degrees of limitation of motion.

d) In addition, if right anterior thigh muscle flare-ups are found:
(i) The examiner should provide an opinion as to additional functional loss during flare-ups.  
(ii) Further, if the examination is not performed during a flare-up, the examiner should estimate the functional loss that would occur during flare-ups, based on all available evidence, including the Veteran's own statements.

e) The examination should objectively assess whether there is painful or limited motion of a major or minor joint or joints, and whether there are occasional incapacitating exacerbations.

f) The examination should include a muscle examination, and this examination should address whether the Veteran's muscle disability is slight, moderate, moderately severe, or severe.

g) The examining clinician should present an objective assessment of the impact of the Veteran's service-connected right thigh disability on his capacity to obtain and maintain gainful employment in the context of his educational level, employment history, and vocational background.

NOTE:  The examining clinician should provide a complete 
rationale for any opinion provided.  If he/she is unable to 
provide an opinion without resorting to speculation or 
conjecture, he/she should so state in his/her discussion and
explain why.

5.  Then, readjudicate the Veteran's claims for entitlement to an increased evaluation for myositis ossificans of the right anterior thigh muscle (with consideration of all applicable diagnostic codes - to include, but not limited to, orthopedic and muscle diagnostic codes) and entitlement to a TDIU.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




